Appeals by defendants from two judgments (one as to each of them) of *332the County Court, Westchester County (Martin, J.), both rendered March 2, 1981, convicting each of them of a total of 16 counts of robbery, larceny and possession of stolen property in various degrees, upon jury verdicts, and imposing sentences.
Judgments affirmed.
Defendants were proven guilty of the crimes charged beyond a reasonable doubt and by overwhelming evidence. We have considered their many other contentions and find them to be without merit. Lazer, J. P., Gibbons, Weinstein and Lawrence, JJ., concur.